DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In [0003], the applicant writes “… so that a user is unable to operate other than cart during the shopping, for example using mobile phones, selecting commodity and the like.” and “Especially for a consumer who carries babies, moves inconveniently, or is young and is old, it may be even difficult to move a shopping cart, so that the s shopping experience and efficiency of the consumer may be affected”. The examiner notes that amending these passages to “so that a user is unable to operate something other than the card during shopping, for example using a mobile phone, selecting a commodity, and the like”, and “Especially for a customer who carries a baby, has difficulty moving, or is young or old, it may be difficult to even move a shopping cart, causing the shopping experience and efficiency of the customer to be affected” would successfully overcome this objection.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-43, 45-48, and 51-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 25-27, and 30-35 of copending Application No. 16/613,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for further analysis.
Application 16/492692 (Present Application)
Application 16/613639 (Reference Application)
39. A control method for a robot, comprising: receiving current position information of a bound user sent by a server at a predetermined frequency; determining a first path for the robot moving to an adjacent area of the bound user, wherein the adjacent area of the bound user is determined by a current position of the bound user; driving the robot to move 

40. The control method according to claim 39, wherein the driving the robot comprises: detecting whether an obstacle appears in front of the robot in a process of driving the robot to move along the path; controlling the robot to pause in a case where the obstacle appears in front of the robot; driving the robot to continue to move along the path in a case where the obstacle disappears within a predetermined time; detecting an ambient environment of the robot in a case where the obstacle does not disappear within a predetermined time; redetermining a second path for the robot moving to the adjacent area of the bound user according to the ambient environment; driving the robot to move along a redetermined path to the adjacent area of the bound user.  
2. The control method according to claim 1, wherein the driving the robot comprises: detecting whether an obstacle appears in front of the robot in a process of driving the robot to move along the first path; controlling the robot to pause in a case where the obstacle appears in front of the robot; detecting whether the obstacle disappears after a predetermined time; driving the robot to continue to move along the first path in a case where the obstacle disappears; detecting a ambient environment of the robot in a case where the obstacle still does not disappear; re-determining a second path for the robot to move to the adjacent area of the bound user according to a result of detection; and driving the robot to move to the adjacent area of the bound user along the second path.
41. The control method according to claim 39, wherein in the adjacent area of the bound user, a distance between the robot and the bound user is greater than a first predetermined distance and less than a second predetermined distance, wherein the first predetermined distance is less than the second predetermined distance.  
4. The control method according to claim 1, wherein P1 in the adjacent area of the bound user, a distance between the robot and the bound user is greater than a first predetermined distance and less than a second predetermined distance, wherein the first predetermined distance is less than the second predetermined distance.
42. The control method according to claim 39, further comprising: receiving playback information sent by an adjacent shelf in the process of driving the robot to move; playing the playback information, so that the bound user knows about commodity information on the adjacent shelf.
5. The control method according to claim 1, further comprising: identifying barcode information on an adjacent shelf in a process of driving the robot to move; inquiring broadcast information corresponding to the barcode information; and playing the broadcast information.
43. The control method according to claim 42, further comprising, before playing the playback information: extracting an identifier of the playback information; determining whether the identifier matches historical 


7. The control method according to claim 1, further comprising: acquiring voice information of the bound user and recognizing the voice information in a process of driving the robot to move; analyzing the voice instruction to obtain corresponding response information; and determining a third path for the robot to move to a destination address in a case where the destination address is included in the response information; driving the robot to move along the third path to lead the bound user to arrive at the destination address.
8. The control method according to claim 7, wherein playing predetermined guidance information in a process of driving the robot to move along the third path.
9. The control method according to claim 7, wherein playing reply information in a case where the reply information is included in the response information.
46. The control method according to claim 39, further comprising: switching a state of the robot to an operating state in a case where the robot receives a trigger instruction sent by the server in an idle state; sending state switch information to the server, so that the server binds the robot to a corresponding user; switching the state of the robot to the idle state after the bound user finishes using the robot; sending state switch information to the server, so that the server releases a binding relationship between the robot and the bound user;    wherein after switching the state of the robot to the idle state, determining a fourth path for the robot moving to a predetermined parking 

47. A control device for a robot, comprising: a memory configured to store instructions; a processor coupled to the memory, wherein based on the instructions stored in the memory, the processor is configured to: receive current position information of a bound user sent by a server at a predetermined frequency; determine a first path for the robot moving to an adjacent area of the bound user, wherein the adjacent area of the bound user is determined by a current position of the bound user; drive the robot to move along the path to the adjacent area of the bound user.  
25. A control apparatus for a robot, comprising: a memory configured to store instructions; a processor coupled to the memory, wherein based on the instructions stored in the memory, the processor is configured to: identify a bound user by identifying features of users to determine a current position of the bound user; determine a first path for the robot to move to an adjacent area of the bound user; and drive the robot to move to the adjacent area of the bound user along the first path.
48. A robot, comprising the control device for a robot according to claim 47.  
26. A robot, comprising the control apparatus for a robot according to claim 25.
51. A non-transitory computer readable storage medium, wherein the computer readable storage medium stores computer instructions, which, when executed by a processor on a computing device, cause the computing device to: receive current position information of a bound user sent by a server at a predetermined frequency; determine a first path for the robot moving to an adjacent area of the bound user, wherein the adjacent area of the bound user is determined by a current position of the bound user; drive the robot to move along the path to the adjacent area of the bound user.  
27. A non-transitory computer readable storage medium, wherein the computer readable storage medium stores computer instructions which, when executed by a processor on a computing device, cause the computing device to: identify a bound user by identifying features of users to determine a current position of the bound user; determine a first path for the robot to move to an adjacent area of the bound user; and drive the robot to move to the adjacent area of the bound user along the first path.
52. The control device according to claim 47, wherein the processor is configured to: detect whether an obstacle appears in front of the robot in a process of driving the robot to move along the path; control the robot to pause in a case where the obstacle appears in front of the robot; drive the robot to continue to move 


31. The control apparatus according to claim 25, wherein in the adjacent area of the bound user, a distance between the robot and the bound user is greater than a first predetermined distance and less than a second predetermined distance, wherein the first predetermined distance is less than the second predetermined distance.
54. The control device according to claim 47, wherein the processor is configured to: receive playback information sent by an adjacent shelf in the process of driving the robot to move;    play the playback information, so that the bound user knows about commodity information on the adjacent shelf.  
32. The control apparatus according to claim 25, wherein the processor is configured to: identify barcode information on an adjacent shelf in a process of driving the robot to move; inquire broadcast information corresponding to the barcode information; and play the broadcast information.
55. The control device according to claim 47, wherein the processor is configured to: extract an identifier of the playback information before playing the playback information; determine whether the identifier matches historical data of the bound user; wherein the playback information is played when the identifier matches the historical data of the bound user, and the historical data of the bound user is sent by the server.  
33. The control apparatus according to claim 32, wherein the processor is configured to: extract an identifier of the broadcast information; determine whether the identifier matches with historical data of the bound user; and play the broadcast information in a case where the identifier matches with the historical data of the bound user.
57. The control device according to claim 47, wherein the processor is configured to: identify voice information to obtain a voice instruction of the bound user after collecting the voice information of the 


35. The control apparatus according to claim 25, wherein the processor is configured to: switch a state of the robot to a working state based on a trigger instruction sent by an operating user in a case where the robot is in an idle state; take the operating user as the bound user and recognizing the features of the bound user; cancel a binding relationship between the robot and the bound user after the bound user finishes using the robot; switch the state of the robot to the idle state; determine a fourth path for the robot to move to the predetermined parking place; and drive the robot along the fourth path to the predetermined parking place to implement automatic homing.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Nevertheless, claims 1, 3-10, 25-27, and 30-35 of copending Application No. 16/613,639 do not explicitly disclose wherein the control method comprises:

However, in the same field of endeavor, Zeng (WO 2018018839 A1), does teach receiving current position information of a bound user sent by a server at a predetermined frequency (0027-0030, first position is found by the server, mobile terminal or “intelligent bracelet” are used in determining the first position, position is sent to shopping cart). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the disclose invention to have modified the copending application with the teaching of Zeng in order to provide a server over which to relay information. The motivation to combine is to provide an external system for determining the position of the user and the shopping cart, thereby increasing the speed at which a cart can be routed to the user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, claim 55 recites the limitation “Extract an identifier of the playback information before playing the playback information” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the phrase “the playback information” has not been referenced in the present claim or in the claim on which it depends.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-41, 47-49, and 51-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (WO 2018018839 A1), hereafter referred to as Zeng.
Regarding claim 39, Zeng teaches a control method for a robot, comprising:
Receiving current position information of a bound user sent by a server at a predetermined frequency (0027-0030, first position is found by the server, mobile terminal or “intelligent bracelet” are used in determining the first position, position is sent to shopping cart);
Determining a first path for the robot moving to an adjacent area of the bound user, wherein the adjacent area of the bound user is determined by a current position of the bound user (0030, navigation path is generated);
Driving the robot to move along the path to the adjacent area of the bound user (0030, shopping cart automatically moves to the user).
Claims 47, 48, and 51 are similar in scope to claim 39, and are similarly rejected.

Regarding claim 41, Zeng teaches the control method according to claim 39, and further teaches wherein:
In the adjacent area of the bound user, a distance between the robot and the bound user is greater than a first predetermined distance and less than a second predetermined distance, wherein the first predetermined distance is less than the second predetermined distance (0030, shopping card follows the user if the second location information is within a range of the first location information).
Claim 53 is similar in scope to claim 41, and is similarly rejected.

Regarding claim 49, Zeng teaches a control system for a robot, comprising:

A server configured to determine the current position information of the user according to beacon information provided by a user beacon device, and send the current position information of the user to the robot bund to the user at a predetermined frequency (0027-0030, first position is found by the server, mobile terminal or “intelligent bracelet” are used in determining the first position, position is sent to shopping cart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 52 are rejected under 35 U.S.C 103 as being unpatentable over Zeng in view of High (U.S. 10071891 B2), hereafter referred to as High.
Regarding claim 40, Zeng teaches the control method according to claim 39, and further teaches wherein the driving the robot comprises:
Detecting whether an obstacle appears in front of the robot in a process of driving the robot to move along the path (0032, shopping cart detects that its surroundings have changed);
Redetermining a second path for the robot moving to the adjacent area of the bound user according to the ambient environment (0032, shopping cart regenerates the path);
Driving the robot to move along a redetermined path to the adjacent area of the bound user (0032, shopping cart navigates to user).
Zeng fails to teach, however, wherein the driving the robot comprises:
Controlling the robot to pause in a case where the obstacle appears in front of the robot;
Driving the robot to continue to move along the path in a case where the obstacle disappears within a predetermined time; and

High, however, does teach wherein the driving the robot comprises:
Controlling the robot to pause in a case where the obstacle appears in front of the robot (Col. 93, lines 36-39, robot slows, stops, and/or waits in response to an obstruction);
Driving the robot to continue to move along the path in a case where the obstacle disappears within a predetermined time (Col. 93, lines 20-39, motorized transport unit continues along the intended route after waiting for short-term obstruction to move);
Detecting an ambient environment of the robot in a case where the obstacle does not disappear within a predetermined time(Col. 93, lines 46-52, if determined that it is not a short-term obstruction, the motorized transport unit moves along an alternate route);
Zeng and High are analogous because they are in the same field of endeavor, assistive robot control and navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstacle determination of High in order to provide a means of navigating around an obstacle. The motivation to combine is to more smoothly operate the robot in order to provide a better shopping experience for the customer.
Claim 52 is similar in scope to claim 40, and is similarly rejected.


Claims 42, 45, 50, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Deyle (US 20170225336 A1), hereafter referred to as Deyle.
Regarding claim 42, Zeng teaches the control method according to claim 39, but fails to teach wherein it further comprises:
Receiving playback information sent by an adjacent shelf in the process of driving the robot to move;
Playing the playback information, so that the bound user knows about commodity information on the adjacent shelf.
Deyle, however, does teach a control method comprising:

Playing the playback information, so that the bound user knows about commodity information on the adjacent shelf (0098, information displayed includes product information).
Zeng and Deyle are analogous because they are in the same field of endeavor, assistive robot control and navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the playback information of Deyle in order to provide contextual information to the user. The motivation to combine is to allow the robot to audibly point out information about its surroundings that the user may have been unaware of.
Claim 54 is similar in scope to claim 42 and is similarly rejected.


Regarding claim 45, Zeng teaches the control method according to claim 39, and teaches the control method further comprising:
Identifying voice information to obtain a voice instruction of the bound user after collecting the voice information of the bound user (0045, voice module detects voice command).
Zeng fails to teach, however, wherein the control method further comprises:
Sending the voice instruction to the server, so that the server processes the voice instruction by analyzing;
Receiving response information from the server;
Determining a third path for the robot moving to the destination address in a case where the response information includes a destination address;
Driving the robot to move along a determined path to lead the bound user to the destination address;
Playing predetermined guidance information when the robot is driven to move along the determined path;
Playing reply information to interact with the bound user in a case where the response information includes the reply information.
Deyle, however, does teach wherein the control method further comprises:

Receiving response information from the server (0174, response to central system query is returned to the robot);
Determining a third path for the robot moving to the destination address in a case where the response information includes a destination address (0136, robot identifies location of requested area, projects a path on the ground);
Driving the robot to move along a determined path to lead the bound user to the destination address (0136, robot escorts user to requested area);
Playing predetermined guidance information when the robot is driven to move along the determined path (0138, robot can provide information to the individual while escorting);
Playing reply information to interact with the bound user in a case where the response information includes the reply information (0138, robot can further provide information to the individual while escorting in response to a request from the individual).
Zeng and Deyle are analogous because they are in the same field of endeavor, assistive robot control and navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the voice control and escorting of Deyle in order to provide further user control of the robot. The motivation to combine is to allow the system to further assist the user it is assisting by guiding them to a point of interest based on a voice command, further increasing the ease of use of the device.
Claim 57 is similar in scope to claim 45, and is similarly rejected.

Regarding claim 50, Zeng teaches the control system according to claim 49, and further teaches wherein the server is further configured to perform at least one of the following operations: 
Sending a trigger instruction to the robot in an idle state to bind the robot to a corresponding user after the robot is switched from the idle state to an operating state (0009, user and shopping cart are matched, and the shopping cart follows the user, 0012, shopping cart and user are connected via the server).

Zeng fails to teach, however, wherein the server is further configured to perform at least one of the following operations:
Querying historical data of the user and send the historical data of the user to a robot bound to the user,
Querying historical data of a corresponding user according to facial feature information sent by the robot, and send the queried historical data to a corresponding robot;
Analyzing a voice instruction sent by the robot, and send a corresponding destination address to a corresponding robot if the voice instruction is used to obtain navigation information;
Sending corresponding reply information to a corresponding user when the voice instruction is used to obtain a reply to a specified question.
Deyle, however, does teach wherein the server is further configured to perform at least one of the following operations:
Querying historical data of the user and send the historical data of the user to a robot bound to the user (0129, facial recognition compares image to identity database to confirm identity);
Querying historical data of a corresponding user according to facial feature information sent by the robot, and send the queried historical data to a corresponding robot (0129, facial recognition compares image to identity database to confirm identity);
Analyzing a voice instruction sent by the robot, and send a corresponding destination address to a corresponding robot if the voice instruction is used to obtain navigation information (0136, in response to voice command, the robot identifies location of requested area and projects a path onto the ground, 0174, language processing sent to central system);
Sending corresponding reply information to a corresponding user when the voice instruction is used to obtain a reply to a specified question (0138, robot can provide information to the individual in response to a request from the individual, 0174, language processing sent to central system).
.


Claims 46 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Miyazaki  (US 20180067483 A1), hereafter referred to as Miyazaki.
Regarding claim 46, Zeng teaches the control method according to claim 39, but fails to teach wherein the control method comprises:
Switching a state of the robot to an operating state in a case where the robot receives a trigger instruction sent by the server in an idle state;
Sending state switch information to the server, so that the server binds the robot to a corresponding user;
Switching the state of the robot to the idle state after the bound user finishes using the robot;
Sending state switch information to the server, so that the server releases a binding relationship between the robot and the bound user;
Wherein after switching the state of the robot to the idle state, determining a fourth path for the robot moving to a predetermined parking place;
Driving the robot to move along a determined path to the predetermined parking place to achieve automatic homing.
Miyazaki, however, does teach wherein the control method comprises:
Switching a state of the robot to an operating state in a case where the robot receives a trigger instruction sent by the server in an idle state (0036, upon receiving a printing instruction, the self-moving printer moves to the user to execute printing);
Sending state switch information to the server, so that the server binds the robot to a corresponding user (0038, printing instruction sent to server, server assigns task to user);

Sending state switch information to the server, so that the server releases a binding relationship between the robot and the bound user (0106, printer sends completion information to the server);
Wherein after switching the state of the robot to the idle state, determining a fourth path for the robot moving to a predetermined parking place (0109, when tasks are completed, the self-moving printer navigates to the specified maintenance area);
Driving the robot to move along a determined path to the predetermined parking place to achieve automatic homing (0109, self-moving printer moves to specified maintenance area).
Zeng and Miyazaki are analogous because they are in the same field of endeavor, assistive robot navigation and control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the switching of operating state of Miyazaki in order to provide a method of determining is the user is finished using the robot. The motivation to combine is to allow the robot to determine the user is no longer using it, and return to a docking station accordingly.
Claim 58 is similar in scope to claim 46, and is similarly rejected.

Claims 43, 44, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Deyle as applied to claim 42 and 47 above, and further in view of Waldron (US 20180150899 A1), hereafter referred to as Waldron.
Regarding claim 43, the combination of Zeng and Deyle teaches the control method according to claim 42, but fails to teach wherein, before playing the playback information:
Extracting an identifier of the playback information.
Waldron, however, does teach wherein, before playing the playback information:
Extracting an identifier of the playback information (0056, product analysis engine uses the user identifier to identify offers for the user).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the 

Regarding claim 44, the combination of Zeng, Deyle, and Waldron teaches the control method according to claim 43, and Deyle further teaches the control method comprising:
Collecting a facial image of the bound user (0208, robot can perform facial recognition);
Identifying the facial image to obtain facial feature information of the bound user (0208. Facial recognition used to verify user identity);
Sending the facial feature information to the server, so that the server queries the historical data of the bound user associated with the facial feature information (0174, facial recognition may be performed by sending collected facial information to a central system).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the facial scanning of Deyle in order to provide further user recognition for the robot. The motivation to combine is to allow the system to further tailor the information it provides based on the user it is assisting.
Claim 56 is similar in scope to claim 44, and is similarly rejected.

Regarding claim 55, the combination of Zeng and Deyle teaches the control method according to claim 47, but fails to teach wherein the processor is configured to:
Extract an identifier of the playback information before playing the playback information;
Determine whether the identifier matches historical data of the bound user;
Wherein the playback information is played when the identifier matches the historical data of the bound user, and the historical data of the bound user is sent by the server.
Waldron, however, does teach wherein the processor is configured to:

Determine whether the identifier matches historical data of the bound user (0056, product analysis engine determines if there are offers for the user based on the information provided by the token);
Wherein the playback information is played when the identifier matches the historical data of the bound user, and the historical data of the bound user is sent by the server (0056, product analysis engine uses the user identifier to check an offer database to find available offers for the user).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the user identifier of Waldron in order to provide a criteria for playing the product information. The motivation to combine is to allow the system to tailor the information it provides based on the user it is assisting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winkle (US 20160260142 A1) teaches a motorized transport unit for use in a shopping environment.
Myers (US 20040217166 A1) teaches a robotic shopping cart intended to guide users through a shopping environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664